Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


In response to the Communication dated April 6, 2021, claims 1-20
are active in this application.
Specification

If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Information Disclosure

The IDS filed February 8, 2022 has been considered.

 
Drawings

The drawings filed April 6, 2021 have been approved.


Allowable   Subject   Matter

Claims 1-20 are allowable over the prior art of record.
The following is an Examiner's statement of reasons for the indication of
allowable subject matter: the prior art of records does not show (in addition to other elements in the claim) the following:
-with respect to claim 1, stop the median program voltage in response to detecting a threshold number of the never-programmed resistive switching devices have triggered the stopping criterion; perform a read operation and identify resistive switching devices of the subset of never- programmed resistive switching devices that are in a program state and those that are in a non- program state; and define logic values for bits of the data sequence based on results of the read operation for each of the resistive switching devices.
-with respect to claim 11, terminate the median program cycle upon determining the stopping criterion; read the subset of never-programmed resistive switching devices in response to terminating the median program cycle and identify resistive switching devices in a program state and resistive switching devices that remain in a non-program state; and define bits of a bit sequence in response to identifying the resistive switching devices in the program state and resistive switching devices in the non-program state.

Any comments considered necessary by applicant must be submitted no
later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
                            
Conclusion

Any inquiry Concerning this communication or earlier communications
from the examiner should be directed to Michael T. Tran whose   telephone   number   is   (571) 272-1795.
Any inquiry of a general nature or relating to the status of this application
should be directed to Group receptionist whose telephone number is (571) 272-1650.

/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        April 23, 2022